Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John M. Jones on February 25, 2021.

The application has been amended as follows: 
1. (Currently amended) A method for producing poly crystalline silicon, comprising:
a silicon deposition step of depositing the polycrystalline silicon by reacting a chlorosilane compound and hydrogen together;
a separation step of separating the exhaust gas which is discharged through the silicon deposition step, under a pressure of not less than 400 kPaG, into a chlorosilane condensate and a gas component A, 
of removing hydrogen chloride by bringing the gas component A into contact with a chlorosilane solution to obtain a gas component B;
a hydrogen refining step of obtaining hydrogen gas A 
an activated carbon regeneration step of bringing the activated carbon, which has been brought into contact with the gas component B, into contact with hydrogen gas B so as to regenerate the activated carbon;
a circulation step of applying pressure to a gas component C, which is obtained through the activated carbon regeneration step, until a pressure of 500 kPaG to 1000 kPaG is reached, and supplying the pressurized gas component C to the separation step;
a hydrogen chloride diffusion step of diffusing the hydrogen chloride from the chlorosilane solution by which the hydrogen chloride has been absorbed in the hydrogen chloride removal step; and
supplying, to the hydrogen chloride diffusion step, the chlorosilane condensate which is obtained through the separation step.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a method for producing polycrystalline silicon comprising a separation step to separate an exhaust gas, which is discharged through the silicon deposition step, under a pressure of not less than 400 kPaG to form a chlorosilane condensate and a gas component A as required in the instant claim 1.  As shown in the Declaration filed November 30, 2020, at a pressure of 400 kPaG, more trichlorosilane (TCS) and silicon tetrachloride (STC) are separated from the exhaust gas (i.e. more TCS and STC in the condensate).  Furthermore, the prior art does not disclose the step of applying pressure to the gas component C which is obtained through the activated carbon regeneration step before supplying the gas component C to the separation step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 1, 2021